Title: Pennsylvania Assembly Committee of Correspondence to Benjamin Franklin and Richard Jackson, 15 October 1768
From: Pennsylvania Assembly Committee of Correspondence
To: Franklin, Benjamin,Jackson, Richard


Gentlemen,
Philadelphia, Oct. 15, 1768.
By Order of Assembly we inclose you the Resolves, by which you are appointed joint Agents to solicit and transact the Affairs of this Province in Great-Britain during the ensuing Year, as well as the one appointing us a Committee of Correspondence,  to whom you are desired from time to time to communicate all such Matters as may be necessary to be laid before the House of Representatives.

The last House having, by several Letters,  fully instructed you with Respect to Paper-Currency, the Change of this Government from Proprietary to Royal, and the Duties lately imposed by Parliament on the Importation of Paper, Glass, &c. into the Colonies, we are ordered by this House to refer you to those Instructions, which are as fully approved of and adopted by them, as if they were herein particularly recapitulated; and to desire that you will duly attend to every Matter and Thing therein communicated as carefully and cautiously as if they were here repeated.
The House having a perfect Confidence in your Attachment to the Interest of the Province, and Abilities to serve it, think it unnecessary to add more at present than to request that you will be particularly attentive to promote every Measure which may tend to the true Interest of the Province, with that of the other Colonies, united with the Welfare of the Mother-Country, and to endeavour by all Means in your Power to guard against and prevent every Thing of a contrary Nature. We are, Gentlemen, with due Esteem, Your assured Friends and very humble Servants, 



John Ross,
Joseph Richardson,


William Rodman,
Joseph Fox,


Isaac Pearson,
Thomas Livezey.


Joseph Galloway, Speaker,




